Order granting respondent’s application for an order directing the police department to furnish to respondent a copy of the police blotter report of an automobile accident reversed on the law, with ten dollars costs and disbursements, and the application denied, with ten dollars costs. The statutes do not require the furnishing of a copy of the police blotter to a petitioner without the consent of the police commissioner. (Matter of Rippner, N. Y. L. J. June 20, 1935, p. 3185, and cases cited therein: Jahnke v. City of New York, Id. Oct. 10, 1936, p. 1120; Riker v. City of New York, Id. Nov. 25, 1935, p. 2056.) The records of the police department of the city of New York are not public records within the contemplation of section 51 of the General Municipal Law. They are specifically exempted from the provisions of section 1545 of the Greater New York Charter that are applicable to other departments. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.